          Case 5:17-cv-05671-BLF Document 292-1 Filed 01/22/21 Page 1 of 2




 1   WILMER CUTLER PICKERING                           WILMER CUTLER PICKERING
      HALE AND DORR LLP                                 HALE AND DORR LLP
 2   William F. Lee (pro hac vice)                     Mark D. Selwyn (SBN 244180)
     william.lee@wilmerhale.com                        mark.selwyn@wilmerhale.com
 3
     Louis W. Tompros (pro hac vice)                   2600 El Camino Real, Suite 400
 4   louis.tompros@wilmerhale.com                      Palo Alto, CA 94306
     Dominic E. Massa (pro hac vice)                   Telephone: (650) 858-6000
 5   dominic.massa@wilmerhale.com                      Fax: (650) 858-6100
     60 State Street
 6   Boston, MA 02109
     Telephone: (617) 526-6000
 7
     Fax: (617) 526-5000
 8
     WILMER CUTLER PICKERING
 9    HALE AND DORR LLP
     Amanda L. Major (pro hac vice)
10   amanda.major@wilmerhale.com
11   1875 Pennsylvania Avenue NW
     Washington, DC 20006
12   Telephone: (202) 663-6000
     Fax: (202) 663-6363
13
     Attorneys for Defendant Intel Corporation
14

15

16                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
17                                                SAN JOSE
18
     VLSI TECHNOLOGY, LLC,                             Case No. 5:17-cv-05671-BLF
19
                                     Plaintiff,        DECLARATION OF MARK D. SELWYN
20                                                     IN SUPPORT OF INTEL
     v.                                                CORPORATION’S ADMINISTRATIVE
21
                                                       MOTION FOR RELIEF FROM
22   INTEL CORPORATION,                                PROTECTIVE ORDER

23                                   Defendant.

24

25

26

27

28

     Case No. 5:17-cv-05671-BLF                                 Declaration of Mark D. Selwyn in Support of
                                                                          Intel Corporation’s Administrative
                                                                   Motion For Relief From Protective Order
         Case 5:17-cv-05671-BLF Document 292-1 Filed 01/22/21 Page 2 of 2


 1          I, Mark D. Selwyn, do hereby declare as follows:

 2          1.      I am a partner at the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, counsel

 3   for Intel Corporation (“Intel”) in the above-captioned case. I am licensed to practice law in the State

 4   of California, the Commonwealth of Massachusetts, and the State of New York, and am admitted to

 5   practice before the U.S. District Court for the Northern District of California. I am familiar with the

 6   facts set forth herein, and, if called as a witness, I could and would testify competently to those facts

 7   under oath. I submit this declaration in support of Intel’s Motion to For Relief From Protective

 8   Order, pursuant to Civ. L.R. 7-11.

 9          2.       On January 14, 2021, counsel for Intel requested VLSI Technology LLC’s (“VLSI”)
10   consent to the relief sought by this motion. On January 15, counsel for VLSI responded requesting
11   that Intel identify with particularity the documents for which Intel sought the requested relief. On
12   January 18, counsel for Intel responded by listing the same documents identified in this motion and
13   again requesting VLSI’s position. Counsel for VLSI responded that same day indicating it was
14   available for a meet and confer on January 22. Counsel for Intel responded on January 19 reiterating
15   its request for a meet and confer on January 19 or 20. On January 20, counsel for VLSI responded
16   reiterating its availability on January 22. On January 21, counsel for Intel responded reiterating its
17   availability for January 21 but accepting a meet and confer on January 22 if counsel for VLSI
18   remained unavailable on January 21.
19          3.      The parties met and conferred on January 22 but were unable to reach agreement.

20

21
     Dated: January 22, 2021                                 By: /s/ Mark D. Selwyn
22
                                                                     Mark D. Selwyn
23
                                                                   Mark D. Selwyn (SBN 244180)
24                                                                 mark.selwyn@wilmerhale.com
                                                                   WILMER CUTLER PICKERING
25                                                                  HALE AND DORR LLP
                                                                   2600 El Camino Real, Suite 400
26                                                                 Palo Alto, CA 94306
                                                                   Telephone: (650) 858-6000
27                                                                 Facsimile: (650) 858-6100

28
                                                         1
     Case No. 5:17-cv-05671-BLF                                        Declaration of Mark D. Selwyn in Support of
                                                                                 Intel Corporation’s Administrative
                                                                          Motion For Relief From Protective Order
